Citation Nr: 0615885	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-27 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
coccygodynia.

2.  Entitlement to service connection for residuals of a 
chronic lumbar strain, to include herniated lumbar discs, 
degenerative arthritis of the lumbar spine and lower 
extremity muscle weakness; and cervical myelopathy at C3-C4, 
to include as secondary to service-connected coccygodynia.

3.  Entitlement to an increased rating for coccygodynia, 
currently evaluated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 6, 1973 to 
September 26, 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.  These ratings include the July 1997 rating 
decision which denied a rating in excess of 10 percent 
disabling for coccygodynia, the September 2000 rating 
decision which denied entitlement to service connection for 
residuals of a chronic lumbar strain, to include herniated 
lumbar discs, degenerative arthritis of the lumbar spine and 
lower extremity muscle weakness; and cervical myelopathy at 
C3-C4.  This matter also stems from a perfected appeal of an 
August 1996 rating decision which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a psychiatric disorder to include as secondary to his 
service-connected coccygodynia.

In January 2002, the Board remanded this matter for further 
development and disposed of additional claims which were on 
appeal.  Such development has been accomplished and this 
matter is now returned to the Board for further appellate 
consideration.

The Board notes that the Board in its January 2002 remand, 
characterized the issue regarding entitlement to service 
connection for residuals of a chronic lumbar strain, to 
include herniated lumbar discs, degenerative arthritis of the 
lumbar spine and lower extremity muscle weakness; and 
cervical myelopathy at C3-C4, to include as secondary to 
service-connected coccygodynia in terms of whether new and 
material evidence had been submitted to reopen a previously 
denied claim.  However a review of the record reflects that 
the September 2000 rating on appeal is addressing this issue 
for the first time.  


FINDINGS OF FACT

1.  In October 1983, the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran did not 
appeal this decision.  

2.  Since the prior final denial of service connection for a 
psychiatric disorder in October 1983, the evidence associated 
with the claims file is, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the veteran's 
claim.

3.  The competent medical evidence reflects that the 
veteran's spinal pathology of herniated lumbar discs, 
degenerative arthritis of the lumbar spine and lower 
extremity muscle weakness; and cervical myelopathy at C3-C4, 
is neither related to service, nor is it related in any way 
to his service-connected coccygodynia.  


CONCLUSIONS OF LAW

1.  The October 1983 RO decision which denied entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  New and material evidence has been received since the 
October 1983 RO decision sufficient to reopen the veteran's 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  The veteran's spinal pathology of herniated lumbar discs, 
degenerative arthritis of the lumbar spine and lower 
extremity muscle weakness; and cervical myelopathy at C3-C4 
was not incurred in or aggravated by service and arthritis 
may not be presumed to have been incurred or aggravated in 
service, and is not secondary to the veteran's service-
connected coccygodynia.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for the cervical and lumbar disc pathologies was 
received in June 2000.  After adjudicating this claim in 
September 2000, the RO provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection in a January 2002 letter.  In this 
letter, the veteran was told of the requirements for service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the supplemental statement of the 
case issued in January 2004 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Regarding the new and material evidence claim, the veteran's 
petition to reopen a claim for service connection for a 
psychiatric disorder was received in March 1996, and the RO 
adjudicated this claim in August 1996.  The Board noted in 
its January 2002 remand that the veteran had filed a timely 
notice of disagreement, and pursuant to its remand 
instructions, the RO submitted a statement of the case in May 
2004.  Thereafter following the veteran's perfection of his 
appeal in June 2004, the RO provided him with initial notice 
of the duty to assist regarding whether new and material 
evidence had been received to reopen this previously denied 
claim in a letter dated in July 2004.  Although this matter 
was not readjudicated by the RO following the issuance of 
this letter, the veteran is not prejudiced in this instance 
where his claim is being reopened and remanded for further 
development.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore,  VA and private medical 
records were obtained and associated with the claims folder.  
This matter was remanded by the Board for further development 
in January 2002 and additional evidence was obtained pursuant 
to this remand.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the VA examination of February 2002 adequately addresses the 
service connection issue on appeal following review of the 
claims file as requested by the Board's remand, and the 
examiner determined that further examination was not 
warranted following this case.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an earlier effective date or an increased initial 
rating.  However, since service connection is being denied 
for the cervical and spinal pathology, the failure to send 
such a letter is harmless error.  Regarding the new and 
material claim, as it is being reopened and remanded, any 
deficiency in this regard is to be addressed by the RO.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence & Service Connection

Service connection for a psychiatric disorder was denied in 
an October 1983 rating decision, which found that the veteran 
had not submitted any medical evidence to reopen a previously 
denied claim for service connection for a psychiatric 
disorder as due to a service connected disability.  Notice of 
this decision was sent in December 1983.  The veteran did not 
appeal this decision.  The RO denied reopening the claim in 
an August 1996 rating decision, with notice sent in September 
1996 and again in a May 1997 rating decision, with notice 
sent the same month.  A statement submitted in August 1997 
was determined by the Board in its January 2002 decision as a 
timely notice of disagreement with the May 1997 rating 
decision.  This also serves as a timely notice of agreement 
with the August 1996 rating decision, as it was submitted 
within the one year that notice was sent for this decision in 
September 1996.  Thus this appeal is timely from the August 
1996 rating decision, as well as the May 1997 rating 
decision.   

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2005).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in August 2000.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a psychosis or 
arthritis is manifest to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

A  New and Material Evidence for Psychiatric Disorder

A review of the factual background reveals that in October 
1983 the RO declined to reopen a previously denied claim for 
service connection for a psychiatric disability secondary to 
a service-connected disability. 

Evidence before the RO at that time included the April 1973 
entrance examination which showed normal findings on 
psychiatric examination and no history of complaints of a 
psychiatric nature cited in the accompanying report of 
medical history.  Service medical records were negative for 
any psychiatric treatment or complaints.  The service medical 
records revealed that the veteran was treated for complaints 
of back pain in August 1973 after he slipped down 2 months 
earlier, and was assessed by the Medical Board with lumbar 
strain, secondary to old injury sustained prior to service.  
VA examination of January 1974 diagnosed coccygodynia alleged 
after a bone fracture on a fall from his feet, with no 
evidence of claimed low back syndrome.  A January 1974 VA 
psychiatric examination diagnosed anxiety neurosis associated 
with post traumatic injury to his back. 

In February 1974 the RO granted service connection for 
coccygodynia and a neuropsychiatric (NP) condition of anxiety 
neurosis as directly due to and proximately the result of the 
service-connected disability of coccygodynia.  

Among the evidence previously before the RO in 1983 was an 
April 1974 VA treatment record which revealed complaints of 
depression and anxiousness, diagnosed as anxiety depression 
reaction.  

In an April 1977 rating decision, the RO severed service 
connection for the anxiety neurosis, finding that the 
February 1974 rating decision had been clearly and 
unmistakably erroneous.  The veteran appealed this decision 
to the Board, and the evidence submitted pursuant to this 
appeal included hearing testimony in December 1977 in which 
he alleged that his psychiatric condition is due to pain from 
his service-connected condition.  The records also included 
records from 1974 to 1977 showing ongoing treatment for his 
psychiatric condition, which continued to be diagnosed as 
anxiety depressive reaction in a May 1976 record.   

The Board in an April 1979 decision upheld the severance of 
service connection.  The Board had found that the evidence 
did not support a grant for service connection for anxiety 
neurosis as secondary to a low back disorder and concluded 
that the February 1974 grant of service connection for a 
psychiatric disorder was clearly and unmistakably in error.  

Also among other evidence received prior to October 1983, 
were records which showed treatment for back complaints from 
the late 1970's through 1981.  There were no records of 
treatment for psychiatric complaints.  

The additional evidence received after October 1983 includes 
VA and private records showing ongoing treatment for 
psychiatric complaints.  Among these records were records 
from October 1996, which reflected complaints of nervousness 
and anxiety associated with low back pain and provided a 
diagnosis of depression secondary to chronic back pain.  A 
February 1998 record noted complaints of severe insomnia and 
anxiety and dysphoria secondary to pain, with findings of 
lumbosacral discogenic disease.  He was assessed with pain 
disorder with depression not otherwise specified.  

Also received after October 1983 was the report of a May 1998 
VA neurological examination which revealed complaints that 
the veteran was very anxious and depressed and was being 
treated by a psychiatrist.  He claimed that the that he had 
to stop working and this affected him a lot.  A March 1999 VA 
treatment record noted complaints of poor sleep secondary to 
pain, and irritability, with an assessment of depressive 
disorder not otherwise specified and chronic pain.  Records 
from April 1999 and November 1999 revealed that the veteran 
to be seen for low back pain, in which he was noted to have 
not only herniated discs at L3-L4 and L5-S1, but was also 
noted to also have a diagnosis of coccydynia.  

Also received after October 1983 were records from March 2000 
in which the veteran was assessed with anxiety and depression 
with chronic pain.  Findings from an April 2000 record 
revealed that he was seen for chronic back pain and findings 
that included the veteran to be in a depressed mood.  He 
underwent psychiatric treatment in July 2000 for anxiety and 
depression.  Among his complaints were depression and 
insomnia with acute illness adjustments listed among the 
preliminary list of problems in a social work assessment.  He 
continued to be assessed with depression and anxiety and 
chronic pain in August 2000.  A January 2001 record revealed 
the veteran to have depression due to his medical condition.  
An April 2001 mental health treatment record revealed him to 
be depressed with insomnia, although in good spirits.  A July 
2001 follow up revealed the veteran to be depressed because 
of his limitations.  

In reference to the request to reopen the previously denied 
claim of service connection for a psychiatric disability as 
secondary to service-connected coccygodynia, the Board finds 
that the subsequent medical records showing that the veteran 
continues to be treated for a psychiatric disorder, 
classified as depression and anxiety due to chronic pain, is 
new, in that the evidence had not been previously considered 
in 1983 and is material in that it bears directly and 
substantially upon the specific matter under consideration.  
This evidence, which was received subsequent to the April 
1977 RO and April 1979 Board decisions which severed service 
connection for a psychiatric disorder, lends credence to the 
veteran's contentions that, contrary to the findings from 
these decisions, his low back pain persists in causing or 
aggravating his psychiatric conditions of depression and 
anxiety.  The additional evidence includes treatment records 
documenting low back pain from causes such as herniated disc, 
but also diagnose his service-connected coccygodynia.  This 
evidence is neither cumulative nor redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

B.  Service Connection for Lumbar and Cervical Disc Disease

The service medical records revealed that the veteran was 
treated for complaints of back pain in August 1973 after he 
slipped down 2 months earlier.  Another record from the same 
day revealed him to have pain on sitting and decreased range 
of motion, with an X ray of the lumbosacral spine and coccyx 
said to reveal a fracture of the coccyx.  Another August 1973 
record examining the lumbar spine with coccyx, revealed that 
there was no fracture, with disc spaces preserved of the L5 
of 4 millimeters posterior to usual alignment with S1and no 
other abnormalities.  A September 1973 orthopedic clinic 
report noted a 2 month history of back pain and 
X-rays showing retro lithiasis of L5-S1.  He was assessed 
with a strain.  In September 1973, he was examined by the 
Medical Board with findings that included some limitation of 
flexion over the spine, with increased tone in the paraspinal 
muscles, with X-rays revealing a retrolisthesis of the lumbar 
vertebrae 5 (L5)and sacral vertebra 1 (S1).  He was found not 
qualified for enlistment or induction for military service 
because of lumbosacral strain with retrolisthesis of the L5-
S1 vertebrae.  He was assessed with lumbar strain, secondary 
to old injury sustained prior to service.  

VA examination of January 1974 revealed complaints of pains 
on deep touching over his coccyges, with pain after long 
sitting.  Otherwise he could bend fully forward without 
difficulty.  The examination diagnosed coccygodynia alleged 
after a bone fracture on a fall from his feet, with no 
evidence of claimed low back syndrome.

Although VA records show complaints of back pain after 
service, including a notation of back pain in 1975, there is 
no record of any arthritis affecting the spine shown to have 
been manifested within one year of his September 1973 
discharge from service.  There is no evidence of either 
lumbar or cervical disc pathology until the mid 1990's, more 
than 20 years after service.  A July 1977 lumbosacral spine 
X-ray was negative and the accompanying examination yielded 
an impression of no clinical or radiological evidence of 
musculoskeletal disease in this examination.  It was not 
until early 1996, that the veteran was seen for complaints of 
low back pain with radiation, but these records did not 
reflect clear disc pathology.  Likewise, a May 1996 VA 
examination which noted the veteran's history of fall in 
service, with coccyx fracture, noted complaints of pain in 
the coccyx area with occasional radiating to the right leg.  
This examination revealed findings of some muscle spasm and 
limited motion and diagnosed coccygodynia, with no evidence 
of any disc pathology diagnosed on this examination.  

This evidence from 1974 to 1996 is not probative in 
determining whether the veteran's current spinal pathology of 
herniated lumbar discs, degenerative arthritis of the lumbar 
spine and lower extremity muscle weakness; and cervical 
myelopathy at C3-C4 is related to service or his service-
connected coccygodynia.  

Evidence of disc pathology is not clearly shown until a 
September 1996 magnetic resonance imaging (MRI) of the lumbar 
spine which revealed a prominent disc herniation at L3-4 and 
less prominent central findings at L4-5 and L5-S1.  The large 
number of subsequent records addressing the veteran's lumbar 
spine pathology failed to clarify whether this disc pathology 
was related to his service-connected coccygodynia or was 
otherwise related to service.  Thus these records fail to 
provide probative evidence in this case.  

The reports of VA orthopedic and neurological examinations 
from May 1998 were noted to give a history of the veteran 
injuring his back in service.  Neither examination appeared 
to include a review of the service medical records in the 
claims file.  The orthopedic examination diagnosed left sided 
L3-L4 herniated nucleus pulposus (HNP), central L5-S1 HNP and 
L4-5 bulging disc by MRI.  Also diagnosed separately was 
coccygodynia.  Neither examination gave an opinion as to any 
possible relationship of his disc pathology to his service-
connected disability and they are therefore not probative in 
this case.  

An October 1998 addendum to the VA spine examination included 
a review of the claims file including the September 1973 
Medical Board report from service showing that the veteran 
had been diagnosed with a strain, chronic, of the lumbosacral 
spine, secondary to an old injury sustained prior to service.  
The addendum contained the opinion that the L3-4 HNP and 
bulging discs were not the direct result of the veteran's 
service-connected coccygodynia.

Regarding the cervical spine, definitive evidence of cervical 
disc pathology was not shown until a June 1999 MRI, which 
found moderate sized herniation at C3-4, and small disc 
herniations at C4-5 and C6-7.  The impression was significant 
cervical disc herniations at several levels.  As was the case 
with the lumbar spine pathology, the volumes of subsequent 
records addressing the veteran's cervical spine pathology 
failed to clarify whether this disc pathology was related to 
his service-connected coccygodynia or was otherwise related 
to service.  Thus these records fail to provide probative 
evidence in this case.    

The report of a June 2000 VA opinion from the Chief of the 
Spinal Cord center included a review of the service medical 
records of injury to his coccyx and muscle inflammation after 
a fall.  The examiner also reviewed the post service records 
of frequent neck and back pain, with MRI findings of cord 
stenosis and cervical spondylosis especially at C3-4 levels.  
The physician stated that based on review of the records, 
there was a high probability that the veteran's cervical 
spondylosis could be related to the initial trauma.  He 
stated that this condition was not clearly evaluated and 
could have degenerated to his present condition.  At best 
this is a speculative opinion, as it merely says the cervical 
spine condition could have been related to his service 
related coccygodynia, but not whether it was as likely as not 
that it was related.  Also this opinion failed to address any 
current lumbar pathology.  

In June 2000, the veteran underwent a VA examination of the 
spine, lumbar through cervical.  The claims file and service 
medical records were reviewed, and the veteran was examined.  
Following examination, he was diagnosed with cervical 
myelopathy C3-4 by MRI, lumbosacral disc herniations L3-4, 
L4-5, L5-S1, facet hypertrophy (degenerative joint disease), 
cervical myelopathy and paraplegia.   However this 
examination failed to include an etiology opinion regarding 
the relationship between the current pathology in service.  
All the examiner stated was the service medical records had 
no evidence of X rays showing coccyx fracture, and stated 
that the service connected coccygodynia was overshadowed by 
the condition of cervical myelopathy.  

The report of a June 2000 VA neurological evaluation included 
a detailed review of the records in the claims file by a 
panel of two examiners, including the service medical records 
and Medical Board reports from service.  The review also 
included review of the records and examinations of his lumbar 
and cervical spine pathology after service.  Following such 
review, the examiners opined that the veteran's present back 
disability, cervical HNP with cervical myelopathy and lumbar 
HNP were not secondary or related etiologically to the 
service-connected back disability of coccygodynia.  The 
examiners further stated that his service-connected 
coccygodynia was being overshadowed by his serious 
nonservice-connected disabilities of C3-4 HNP with 
compression of the cord, with cervical myelopathy and lumbar 
HNP.  This opinion clearly states that the veteran's disc 
pathology affecting his lumbar spine and cervical spine are 
not related to service, nor secondary to his service-
connected coccygodynia.  

The report of a February 2002 VA examination consisted of a 
claims file review to include review of the service medical 
records.  The examiner commented that coccygodynia is pain in 
the coccyx area after falls landing on the buttocks with a 
fracture or dislocation.  Other causes were noted to include 
childbirth, repetitive strain, hyper movable coccyx or after 
surgeries.  In 33 percent of the cases the cause was unknown.  
The examiner reviewed the opinion given in June 2000 and 
noted that the doctor who gave this opinion did not mention 
reviewing the claims folder or service medical records.  The 
examiner also noted that there was a July 2000 compensation 
and pension medical evaluation by VA neurologist and 
musculoskeletal specialists which was self explanatory. 

With the respect to the issue of spinal pathology, the 
examiner noted that the service medical records were silent 
for any cervical spine condition.  The examiner noted that 23 
years after service, a September 1996 MRI of the lumbar spine 
showed a left sided disc herniation at L3-L4 and a small 
central disc herniation at L5-S1 and bulging disc at L4-L5.  
The examiner also noted that 26 years after service, a June 
1999 MRI of the cervical spine showed a moderate herniation 
associated with cervical cord impingement and small disc 
herniations at C4-5 and C6-7 with no significant cord 
compression.  The veteran was also noted to have been 
diagnosed for the first time with cervical myelopathy due to 
C3-5 herniated nucleus pulposus (HNP) in June 1999, again 26 
years after service.  

After a review of the medical evidence in the service medical 
records and claims file, the examiner concluded that the 
veteran's present back disability, cervical HNP with cervical 
myelopathy and lumbar HNP were not etiologically related to 
the veteran's service-connected back disability of 
coccygodynia.  This examination based on the review of the 
claims file, as per the Board's remand instructions, reflects 
that the veteran's herniated lumbar discs, degenerative 
arthritis of the lumbar spine and lower extremity muscle 
weakness; and cervical myelopathy at C3-C4, to include as 
secondary to service-connected coccygodynia, began many years 
after service, and is not related in any way to his service 
related condition of coccygodynia.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a disability 
involving disc pathology and arthritis affecting the cervical 
and lumbar spine is not warranted, and there is no doubt to 
be resolved, as the bulk of the evidence is unfavorable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is reopened 
and the appeal to this extent is granted.  

Service connection for residuals of a chronic lumbar strain, 
to include herniated lumbar discs, degenerative arthritis of 
the lumbar spine and lower extremity muscle weakness; and 
cervical myelopathy at C3-C4, to include as secondary to 
service- connected coccygodynia, is denied.




REMAND

The veteran maintains that he is entitled to a rating in 
excess of 10 percent disabling for his service-connected 
coccygodynia.  

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the AMC has not complied with the 
directives from the Board's January 2002 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of 
the Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

Specifically development to address this issue requested by 
the Board in January 2002 has yet to be completed.  Stegalt, 
supra.  The Board's remand ordered the RO to conduct a 
physical examination of the veteran to ascertain the severity 
of the veteran's coccygodynia.  Rather than schedule the 
examination, the RO continued to deny the claim, relying on 
the opinion from a February 2002 VA claims file review 
conducted without the benefit of a physical examination of 
this condition.  

Moreover, as noted above, the claim for entitlement to 
service connection for a psychiatric disability as secondary 
to a service-connected coccygodynia was reopened based on the 
receipt of new and material evidence.  A review of the record 
reflects that although there are recent records suggesting 
that his current psychiatric complaints may be related to 
back pain, which may include pain from the service-connected 
coccygodynia, he has not had a VA examination to address the 
etiology of his current psychiatric condition based on review 
of the complete record.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman,supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal in regards to the 
increased rating claim, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date, if an increased rating were awarded 
for the claimed disability on appeal, nor in the case of the 
service connection claim was he advised of the evidence 
necessary to establish an initial disability rating or 
effective date, if service connection were awarded for the 
claimed disability on appeal.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claim, that: (1) 
notifies the claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman, 
supra.   

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman, supra. 

(c) The notice regarding both the  
service connection and increased rating 
issues must also (1) informs him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  Thereafter the veteran should be 
afforded a VA examination, by an 
appropriate specialist, to ascertain the 
extent of disability solely attributable 
to the service-connected coccygodynia.  
In this respect, an examiner must clearly 
differentiate the symptomatology caused 
by the service-connected disorder from 
that caused by any non-service connected 
disorder(s).  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  If 
there are other disorders found, in 
addition to coccygodynia, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims file and a copy of 
this remand must be made available to the 
examiner prior to completion of the 
examination report.

3.  Thereafter, and only after the 
completion the above, the AMC should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's claimed 
psychiatric disability.  The claims 
folder must be made available to the 
examiner(s) prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic psychiatric disability?  If so, 
is it as least as likely as that any 
current psychiatric disorder is being 
caused or aggravated beyond natural 
progression by symptoms caused by the 
veteran's service-connected coccygodynia?  
In answering this question, the examiner 
must separate any symptoms attributable 
to the service-connected coccygodynia 
from any nonservice-connected medical 
condition shown to be present and should 
include review of the findings made from 
the VA examination scheduled to ascertain 
the severity of veteran's service-
connected coccygodynia.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Following completion of the above, 
the AMC should re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 
consideration of Allen v. Brown, for the 
secondary service connection issue and 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5021, 5003 (2005) for the 
increased rating issue.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


